Title: To John Adams from Roger Sherman, 8 May 1786
From: Sherman, Roger
To: Adams, John


     
      Sir
      New Haven 8th: May 1786.
     
     This will be delivered to you by Dr. Wales Professor of Divinity in Yale-College in New Haven who is About to take a Voyage to England for the recovery of his Health.—
     There is a cause depending in the Superior Court in this State, that is of National concern on which I wish to receive Some information from Your Excellency respecting the law and usage of Nations, it is an Action of Debt between two Subjects of the King of Great Brittain on a contract under hand & Seal Made at Nova Scotia and was to have been performed there, but the Deft. came with his Effects into this State, where he resides at present, the Plaintiff employed Counsel here who brought an action on the contract & Attached a Vessel & other effects of the Deft. the Deft. Pleads abatement to the Jurisdiction of the Courts here because both parties are foreigners & the Contract was made & to have been performed in a foreign State, the Cause has been once heard before the Supr. Court and continued to Advise, there were no precedents in point produced on either side; I Should take it as a particular favour to be informed by your Excellency what is the law and usage of Nations in Europe in Such cases & particularly in Great Britain, whether the Courts there would Sustain Such an Action between two citizens of the United States, I take it, that that Case does not differ from Debt on a Bond or any other tansitory Action, as to the right of maintaing it,—And we wish to give foreigners the Same privileges in our Courts as they will give our citizens in theirs.— this cause is to be heard again the first Tuesday in Sepr. next, I Should therefore wish to have an Answer before that time, if convenient.—
     I have no News remarkable to communicate, we hear that New York State has Granted the General Impost to the united States. all the other States had granted it before— the matter of revenue is the greater difficulty attending our political affairs.— I Shall be obliged to your Excellency for any information that you may think proper to give respecting our affairs in Europe—
     
     I am with Great Esteem & Respect / Your Excellency’s humble Servt.
     
      Roger Sherman
     
    